DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2019/0165894 A1) hereinafter Choi.

Regarding claims 1, 6, and 11 – Choi discloses receiving downlink control information (DCI), wherein the DCI comprises G-bit resource allocation information, and the G-bit resource allocation information indicates a resource allocated to a terminal device in a bandwidth part; and performing data transmission on the resource allocated to the terminal device in the bandwidth part; and wherein G=max(LA,LB), LA is a length of resource allocation information determined when the resource is allocated to the terminal device in the bandwidth part based on a 
Regarding claims 2, 7, and 12 – Choi discloses receiving resource allocation type indication information, wherein the resource allocation type indication information indicates a resource allocation type corresponding to the G-bit resource allocation information, and the resource allocation type is the resource allocation type o or the resource allocation type l, refer to Figures 20, 21, and paragraphs [0350], [0351], [0397] to [0399].
Regarding claims 5, 10, and 15 – Choi discloses the resource is allocated to the terminal device in the bandwidth part based on the resource allocation type 1, and the G-bit resource allocation information indicates a start resource block (RB) allocated to the terminal device in the bandwidth part and a quantity of RBs consecutively allocated to the terminal device in the bandwidth part, refer to Figure 21 and paragraph [0351].

Allowable Subject Matter
Claims 3, 4, 8, 9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA.

John Pezzlo
30 June 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465